Atkinson, J.,
concurring specially. A clause in a contract of insurance against loss or damage of property by fire, which provides that the contract “shall be canceled [by the insurer] at any time . . by giving five days notice of such cancellation,” and returning unearned portions of the premium paid for the insurance, may, on complying with such' conditions, be canceled by the insurer at its mere election, if exercised before loss or before a loss is imminent. See 26 C. J. 136, § 158. The motive for such cancellation is immaterial. International Life Ins. Co. v. Franklin Fire Ins. Co., 66 N. Y. 119. The insurer in such circumstances may cancel the contract of insurance for no other cause than a malicious motive to cause other insurance companies to cancel their contracts of insurance policies with the insured, and to cause acceleration of the maturity of an outstanding security deed on account of failure by the insured to carry insurance on the property covered by the contract of insurance, solely because of remarks of the insured criticising the business of insurance, such remarks not tending in any way to increase the risk of the insurer.
It is expressly stated in the order of the judge that no ruling was made on the special grounds of demurrer. The judge did not err in dismissing the action on general demurrer to the petition.
Hines, J., concurs in the foregoing special concurrence.